Citation Nr: 9926560	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-47 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1980 to 
February 1983.  There appears to have been some Reserve Duty 
in June 1984.  The record contains the only reported clinical 
record.  The exact period or type of duty has not been 
verified.  In view of the holding below, further 
clarification is not needed.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The appellant served on active duty from February 1980 to 
February 1983.

3.  Service medical records, including his separation 
physical examination of January 1983, do contain 
complaints and diagnosis of back strain and soreness.

4. Post-service medical records do not indicate any 
subsequent problems with this muscle-related condition, 
although in 1986, the appellant was diagnosed with 
degenerative disc disease following an on-the-job injury.

5. Again in 1993, the appellant suffered an on-the-job 
injury, following which a diagnosis of degenerative disc 
disease was confirmed; his treating physician also found a 
narrowing of the disc spaces and possible central disc 
herniations.

6. The appellant's disorder was attributed by treating 
physicians to the appellant's work-related injuries, with 
no mention of a connection to any in-service incident.

CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability from service, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") concluded in Savage that chronicity could be shown 
by "either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period."  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from February 1980 to February 1983.  
His service medical records reveal that he was not diagnosed 
with any back problems at the time of his January 1980 
enlistment examination, and an August 1982 x-ray showed 
"NSA" ("no significant abnormality").  However, service 
medical records do indicate that the appellant complained of 
lower back pain three times in January 1983.  A January 
triage clinic note states that the appellant could not "bend 
[his] back, run or do anything without feeling pain."  One 
note in mid-January 1983 noted that the appellant had had 
pain for 1 year, which now started in the low back and ran 
into the legs.  The recorded assessment was of a pinched 
nerve versus a ruptured disc.  The appellant's January 1983 
discharge examination indicated that "L-S spines [were] 
tender" and the summary showed "L-S strain."  

A post-active duty (reserve) note of June 1984 noted that the 
appellant had complained of back pain since 1981.  He was not 
taking medication.  He had reinjured the back 2 days before 
this note.  He complained of leg pain as well.  On 
examination there was tenderness in the low back, with normal 
reflexes.  The impression was chronic low back pain/possible 
malingering.  

After service, the appellant was examined by Dr. A. Fernandez 
in December 1986, who diagnosed him with, in part, 
degenerative disc disease, L5, S1 - a diagnosis with which 
Dr. Stefanis concurred.  In a December 1986 neurological 
report, Dr. J. S. Robinson noted that "there is a great deal 
of point tenderness at the L5-S1 and L4-5 interspaces, 
particularly in the spinous processes area."  It was noted 
that the appellant had been in good health until the first of 
the month when he had lifted a heavy recliner at work.  An 
"NMR" scan from the Neurological Institute of Central 
Georgia, dated in February 1987, confirmed disc 
abnormalities.  

Although a March 1987 medical note indicated that the 
appellant had evidence of long-standing problems in the low 
back, the physician did not make any connection to any in-
service event or disorder.  It is noted that the history 
recorded on this note indicated that the appellant had 
injured his back on December 1, 1986.  There was no muscle 
spasm reported.  It was indicated by this examiner that the 
disc narrowing was not likely caused by the furniture 
lifting.  Nevertheless, as noted, the history and findings 
were not related to service by this individual health care 
provided.

The December 1986 report from Dr. Fernandez indicated that 
"on December 1, 1986 while at work [the appellant] sustained 
an injury of his low back which has left him with low back 
pain. . ."  Likewise, in his application for treatment, the 
appellant indicated that the condition developed as a result 
of lifting a recliner at work.  In a January 1987 initial 
report, it was noted that the appellant reported that he had 
never had back problems before this injury.  Moreover, Dr. 
Stefanis noted that the appellant's previous health was 
"excellent."

In February 1993, the next entry concerning the back, the 
appellant injured himself again at work while using a jack 
hammer.  A February 1994 medical note from the Medical Center 
of Central Georgia indicated that an MRI scan suggested 
central disc herniation, attributable to the appellant's on-
the-job injury.  The note confirmed that the appellant had 
"degenerative disc disease at L4-5 and L5-S1 with narrowing 
of the disc spaces and both levels and possible central disc 
herniations at both levels."  A March 1993 record from Dr. 
Hartman indicated the past history as "completely 
unremarkable."  

A VA examination was conducted in April 1995.  The recorded 
history was of back injury in service, and second injury at 
work in 1993.  Disc pathology with arthritic changes are 
noted.  There was no opinion relating any of the pathology to 
any in-service occurrence and event.

Having considered the evidence of record, the Board concludes 
that the appellant has not submitted evidence sufficient to 
render his claim of service connection well grounded.  
Caluza, 7 Vet. App. at 498.  The appellant has failed to 
provide competent medical evidence which provides a nexus, as 
reflected by medical diagnosis or opinion, between the 
appellant's disability and any injury experienced during 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided 
medical evidence already of record supports claim on the 
nexus question).

The Board has considered the appellant's contentions on 
appeal that his current disability stems from a fall while 
backpacking during service; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  Moreover, it is 
not shown that the appellant is competent himself based on 
medical training and professional status to render a medical 
diagnosis or opinion.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
the appellant's claim of service connection plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92; Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service occurrence and a medical 
nexus.

Accordingly, the Board must deny the appellant's claims of 
service connection for low back disability as not well 
grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for low back disability is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

